Name: Commission Regulation (EC) NoÃ 1856/2004 of 26 October 2004 supplementing the Annex to Regulation (EC) NoÃ 2400/96 as regards the entry of a name in the Register of protected designations of origin and protected geographical indications (Lardo di Colonnata)
 Type: Regulation
 Subject Matter: agricultural structures and production;  marketing;  foodstuff;  Europe
 Date Published: nan

 27.10.2004 EN Official Journal of the European Union L 324/6 COMMISSION REGULATION (EC) No 1856/2004 of 26 October 2004 supplementing the Annex to Regulation (EC) No 2400/96 as regards the entry of a name in the Register of protected designations of origin and protected geographical indications (Lardo di Colonnata) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 7(5)(a) and the first indent of Article 6(4) thereof, Whereas: (1) In accordance with Article 5 of Regulation (EEC) No 2081/92, Italy forwarded to the Commission an application for the registration of the name Lardo di Colonnata as a geographical indication. (2) In accordance with Article 6(1) of Regulation (EEC) No 2081/92, the application has been found to meet all the requirements laid down therein and in particular to contain all the information required in accordance with Article 4 thereof. (3) Spain sent the Commission a statement of objection in accordance with Article 7 of Regulation (EEC) No 2081/92 following the publication in the Official Journal of the European Union (2) of the main elements relating to the application for registration. (4) The objection related to non-compliance with the conditions referred to in Article 2 of Regulation (EEC) No 2081/92 and was admissible in accordance with Article 7(4) of that Regulation. Pursuant to a complaint from an exporter of fresh meat, Spain contested the method used to define the geographical area of production of the raw material used to produce Lardo di Colonnata and the geographical area of processing. (5) By letter of 29 January 2004, the Commission asked the Member States concerned to seek agreement among themselves in accordance with their internal procedures. Italy explained the method used to define the geographical areas of production of the raw material and of processing in more detail, and Spain subsequently agreed to the registration. (6) Further information has been added to the summary of the product specifications for the indication in question, in particular to paragraph 4(3) on the geographical area. (7) The name Lardo di Colonnata should therefore be entered in the Register of protected designations of origin and protected geographical indications and hence be protected throughout the Community as a geographical indication. (8) The Annex to Commission Regulation (EC) No 2400/96 (3), should therefore be supplemented accordingly, HAS ADOPTED THIS REGULATION: Article 1 The name in Annex I to this Regulation is hereby added to the Annex to Regulation (EC) No 2400/96. The name referred to in the first paragraph is hereby entered in the Register of protected designations of origin and protected geographical indications provided for in Article 6(4) of Regulation (EEC) No 2081/92 as a protected geographical indication (PGI). Article 2 An updated summary of the main points of the specification is given in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 208, 24.7.1992, p. 1. Regulation as last amended by Commission Regulation (EC) No 1215/2004 (OJ L 232, 1.7.2004, p. 21). (2) OJ C 131, 5.6.2003, p. 10. (3) OJ L 327, 18.12.1996, p. 11. Regulation as last amended by Regulation (EC) No 1486/2004 (OJ L 273, 21.8.2004, p. 9). ANNEX I PRODUCTS LISTED IN ANNEX I TO THE TREATY INTENDED FOR HUMAN CONSUMPTION Meat-based products (heated, salted, smoked, etc.) ITALY Lardo di Colonnata (PGI) ANNEX II SUMMARY COUNCIL REGULATION (EEC) No 2081/92 LARDO DI COLONNATA EC No: IT/00269/15.01.2003 PDO ( ) PGI (X) This summary has been drawn up for information purposes only. For full details, in particular the producers of products covered by the PDO or PGI concerned, please consult the complete version of the product specification obtainable at national level or from the European Commission (1). 1. Responsible department in the Member State: Name: Ministero delle Politiche Agricole e Forestali Address: Via XX Settembre n. 20  I-00187 Roma Tel. (39-6) 481 99 68 Fax (39-6) 420 131 26 E-mail: qualita@politicheagricole.it 2. Group: 2.1. Name: Associazione Tutela Lardo di Colonnata 2.2. Address: 2.3. Composition: producer/processor (x) other ( ) 3. Type of product: Class 1.2  Meat preparations listed in Annex II  pork fat. 4. Specification: (summary of requirements under Article 4(2)) 4.1. Name: Lardo di Colonnata 4.2. Description: Product obtained from pigmeat cuts from animals farmed in the Regions of Tuscany, Emilia-Romagna, Veneto, Friuli-Venezia Giulia, Lombardy, Piedmont, Umbria, Marche, Lazio and Molise. The pieces used come from the fat layer covering the back of the occipital region to the rump and round to the belly. The principal characteristics of Lardo di Colonnata are as follows: Shape: variable, usually rectangular, thickness not less than 3 cm. External appearance: the rind remains on the lower part while the upper part is covered with curing salt, darkened by aromatic herbs and spices; a band of lean meat can sometimes be seen. On the whole, the product appears humid, with a homogeneous, soft consistency and is white, slightly pinkish or brownish in colour. Smell: fragrant and full of aroma. Flavour: fresh, delicate taste, almost sweet, slightly savoury when from the rump of the animal, enriched with the aromatic herbs and spices used in processing. 4.3. Geographical area: The geographical area of production of the raw material covers the Regions of Tuscany, Emilia-Romagna, Veneto, Friuli-Venezia Giulia, Lombardy, Piedmont, Umbria, Marche, Lazio and Molise, which are traditionally given over to the production of heavy pigs. Over time, these regions have consolidated farming and feeding techniques suited to the production of raw material with the characteristics required for the subsequent processing. Slaughterhouses and cutting plants are also located in those regions. The geographical area of production of Lardo di Colonnata is the Colonnata area, which is part of the municipality of Carrara in the province of Massa Carrara. 4.4. Proof of origin: According to certain sources, Colonnata takes its name from a colony of Roman slaves working in the local marble quarries. The presence of such a colony is attested to by a range of historical and archaeological evidence. The methods used to conserve pigmeat may well go back to Roman times, it being well established that the Romans were very aware of the important role of pig fat in the diet, particularly of that of people doing heavy work. The Justinian Code stipulated that legionaries were to receive a ration of pork fat every three days. The high quality materials available locally could not but encourage their use not just for architectural and artistic purposes but also for manufacturing a wide range of everyday articles such as mortars for crushing salt and the famous marble basins, known locally as conche, used for conserving pork fat. These articles show the historical links that have always existed between this unique product and the material culture of the area that gave birth to it, a culture that has probably not suffered any significant break since ancient times. The sources show that the processing of pigmeat expanded considerably in Lombard times. It is also interesting to note that it was usual for master masons to receive ten pounds of pork fat before they began the work assigned to them. Similar evidence is available for the whole of the medieval period, which saw significant developments in the techniques of pigmeat processing and conservation. We cannot say exactly when this had a direct effect on the method of processing and conserving pig fat in Colonnata. According to some authors, it was the raising of pigs and a renowned mastery of the art of processing pigmeat (which, as is known, was introduced into the area by the Lombards) that enabled the village of Colonnata to survive during the Middle Ages, when marble quarrying slumped. While it is difficult to establish with certainty whether it was the Celts, the Romans or the Lombards who introduced the local tradition of conserving pig fat in marble basins or whether it originated during the times of the city-states, there can be no doubt that it is old and established. This is proven among other things by the discovery in the area of marble basins used for curing pig fat dating from the 17th, 18th and 19th centuries. The basins are of varying sizes hollowed out of a single block of solid marble from the area of Canaloni di Colonnata. It is also significant that on the frontages of some buildings can be seen 19th century low-reliefs showing Saint Anthony, a hermit who lived in the third and fourth centuries, who gained the reputation from the end of the 11th century of curing the holy fire or Saint Anthony's fire, the popular name for shingles. Applying pig fat to the skin was for centuries considered to be the only effective remedy for the disease. Saint Anthony is therefore often represented accompanied by a pig. It is also interesting to note that the parish church is dedicated to Saint Bartholomew, the patron saint of butchers and that for many years a pig-fat festival has been held on Saint Bartholomews Day, attracting a large number of Italian and foreign visitors. The production, consumption and, by extension, culture of pig fat in Colonnata have always been connected with the work and lives of the marble quarry workers. In a valuable testimony recently published in a newspaper, Aldo Mannolini, who at the end the 1940s managed a number of sites in the marble beds of the Carrarese for the Montecatini Company, declares that we could almost be sure of where workmen lived by looking at what they ate, as only those from Colonnata used to eat pig fat with their bread. They were proud of the product and the production method, which involved conserving the pig fat in basins made out of Canaloni marble in cellars. A study of the social hygiene of workers in the Carrara marble quarries published at the end of the nineteenth century contains revealing information on the difference in the diets of workers on the plain and those working in quarries in the mountains. The former could, to a certain extent, enjoy a varied diet, distributed more evenly throughout the day, while the latters food was less regular and consisted essentially of bread and pasta or taglierini (noodles) cooked with beans and greens, seasoned with olive oil or pig fat. Regarding the ingredients, sea salt has been used for many years and was certainly not difficult to obtain. Garlic and many herbs, such as rosemary, sage and oregano, were readily available locally, while the use of spices from distant countries, for instance, black pepper, cinnamon and nutmeg, was probably encouraged by the proximity of the trade route between Leghorn/Pisa and Emilia/Lombardy. Over the centuries, the system of processing and curing in the traditional marble basins has not changed substantially. Formerly, the production cycle was annual, the pig being slaughtered and processed only during the coldest months (January/February), while today more than one production cycle a year can be carried out, although the operations remain concentrated during the coldest and wettest months (from September to May) in order to safeguard the natural character of the production process. For many years now Lardo di Colonnata has no longer just been eaten locally but has enjoyed a wider reputation, in Italy and abroad. Its rediscovery by lovers of fine foods probably dates to the 1950s. Indeed, a tourist guide from the time, listing the main curiosities of the history, countryside and gastronomy of the Province of Massa Carrara ascribes the areas fame, in addition to the presence of the quarries, to its pig fat. The vast literature devoted to this matter, including the most recent Italian literature, is unanimous in ascribing the production of Lardo di Colonnata exclusively to the area of Colonnata. Finally, it should not be forgotten that the product currently constitutes the principal economic resource of Colonnata. The advent of new technologies in the quarrying and working of marble has led to high unemployment and substantial emigration. The traceability of the product is ensured by the entry of pig farmers, slaughterers, producers and packers on an ad hoc register held by the inspection body referred to in Article 7. 4.5. Method of production: Production is seasonal and carried out from September to May inclusive. The fat must be fresh. Within 72 hours of slaughter, it must be trimmed, coated with salt and then placed in special marble basins, known locally as conche, which have previously been rubbed with garlic, alternating layers of fat and layers of other ingredients (fresh ground pepper, fresh rosemary, peeled and coarsely diced garlic) until the basins are full. When full, the lids are placed on the basins. The conche are made from white marble from the Canaloni marble beds of Colonnata, the composition and structure of which ensure optimal curing and ageing of the product. The fat must remain in the basins for at least six months. Curing must take place in premises with little ventilation and no artificial air-conditioning. 4.6. Link: The production and consumption of Lardo di Colonnata are traditionally linked to the milieu of the marble quarry workers of Colonnata. This unique milieu is the product of a number of not only geographical and climatic but also productive, economic and social factors. These factors, which are the fruit of conditions in one specific locality, whose principle characteristics have not changed for centuries, are indissolubly interlinked and cannot be studied in isolation. The product is produced and acquires its specific character in the particular environment of Colonnata and conserving the links between the essential aspects of this exclusive environment is vital for safeguarding the products typical character. The village of Colonnata is located in the Apuan Alps at an average altitude of 550 metres above sea level. The climate is characterised by high precipitation and low temperature variation. Strong currents of wet air from the Tyrrhenian slope, after crossing the short coastal plain, immediately condense as they are forced upward by the mountain chain, creating high levels of precipitation, increasingly frequent and intense the further one moves over the marble-bearing spurs. One of the main consequences is the high average atmospheric humidity caused by the frequency and volume of rainfall, reaching maximum levels during the rainiest periods between September and January and April and June. The village of Colonnata lies at the head of a straight, narrow gorge aligned towards the sea, and on days when the weather is fine breezes blow through the village. In winter, these breezes blow from the mountains/valleys. In summer, sea breezes are frequent and are especially welcome on sunny afternoons, when they ensure that the air remains pleasant in the shade, even during the hours when the sun is at its hottest. In the cellars of houses in the village, which are often dug into the rock, the high daytime temperatures are hardly felt. The cold white marble basins used for curing the fat promote the condensation of the humidity in the atmosphere, turning the salt into brine. The particular geographical position of the village and its exposure to the sun have a considerable influence in shaping the local microclimate. The locality of Colonnata is well exposed to the sun, even in winter, with temperatures slightly higher than those at the bottom of the valley and a lower relative humidity, although this is still medium to high. The area is very well ventilated by breezes, which contribute to a small daily temperature variation, with a positive influence on general environmental conditions. The thick vegetation in the surrounding area, composed of chestnuts, oaks, hornbeams and beeches, helps keep humidity in the area high. The geographical situation and weather conditions described above are ideal for the natural process of curing and conserving pig fat, which needs, in addition to location at altitude, three other factors, all of which are present nowhere better than in Colonnata: high humidity, moderate summer temperatures and small or modest daily and annual temperature variation. These factors are even more evident in the workrooms/cellars, whose location and structure help maintain ideal climatic conditions, permitting the products highly appreciated organoleptic characteristics to be reproduced. The link with quarrying has also exerted a considerable influence, since Colonnatas workers have always needed an energy-rich diet. Given the situation of the local economy, with a very weak agricultural sector, the rational use of supplies, with meat consumption spread throughout the year (lean meat during the summer and fatty meat during the winter), was not a problem that could be neglected. It was essential to have sufficient calories at all times to cope with the difficult working conditions in the quarries. This was achieved by using processing and conservation methods that made use of the local abundance of raw materials, ingredients and marble and of local know-how in the preparation and conservation of pig fat. The products characteristics have always been ascribed to the originality of the processing and conservation methods. From the point of view strictly of production, the link with the geographical environment is no less important than the production method. The success of Lardo di Colonnata is attributable not only to the correct mix of raw materials and ingredients and to the use of the particular characteristics of local marble but also to a series of factors that exploit these basic elements. Among these, an important role is played by the skills that have developed over time within an activity that, it must be emphasised, in Colonnata has never been just a special branch of the trade of the pork butcher, but a true, independent profession. These skills include, for example, the ability to select and prepare the raw material, to monitor the salamora or brine and reconstitute it when required and to exploit the humidity and poor ventilation of local cellars. The reputation of Lardo di Colonnata no longer needs to be proven. The product is known and appreciated everywhere, as the increasingly frequent attempts to imitate the product and misuse its name show. 4.7. Inspection body: Name: AGROQUALITA Address: 4.8. Labelling: The product is marketed in pieces weighing between 250 and 5 000 grams, vacuum-packed in packaging made from plastic or other suitable material. It can also be sold sliced or diced and packed accordingly. The label on the packaging must bear in clear and legible characters, in addition to the Community logo and wording (in accordance with Regulation (EC) No 1726/98 (2) as amended) and the information required by law, the following: Lardo di Colonnata followed by the words Indicazione geografica protetta or IGP in characters larger than those of any other wording on the packaging; the name, company name and address of the producer and the packer; the product logo, consisting of a 73 Ã  73 mm jagged-edged rhomboid, with, inside, a pig shown in profile, above which are mountain peaks. In the centre of the space below appear the letters IGP surmounted by the words Lardo di Colonnata on two lines occupying a horizontal space of 73 mm. The areas around the images are green and pink and the lettering, in Galliard typeface, is black. The size of the logo may be adapted in proportion to suit different sizes of packaging. The producer will ensure that before the product is packed, the special non-reusable seal bearing the product logo or bearing a card with that logo is attached to one of the two shorter sides of the rind. It is prohibited to indicate on the label anything other than is laid down in the specification. It is also prohibited to use laudatory wordings that could mislead the consumer. Information on the producer and the place of packaging may be given. 4.9. National requirements:  (1) European Commission, Directorate-General for Agriculture, Agricultural product quality policy, B-1049 Brussels. (2) OJ L 224, 11.8.1998, p. 1.